UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

HERLINDA FRANCISCO, on behalf of herself,
FLSA Collective Plaintiffs and the Class

Plaintiff, Case No.: 19-CV-01649
V.

NY TEX CARE, INC.,
d/b/a GREEN & WHITE DRY CLEANERS,
and INSUN YUN

Defendants.

 

NOTICE OF APPEARANCE OF ANNE SEELIG FOR PLAINTIFF
PLEASE TAKE NOTICE, that the undersigned shall appear as counsel for Plaintiff in the
above-captioned matter.
Dated: April 23, 2019
Respectfully submitted,

LEE LITIGATION GROUP, PLLC
Anne Seelig (AS 3976)

30 East 39th Street, Second Floor
New York, NY 10016

Tel: 212-661-1008

Fax: 212-465-1181

Attorneys for the Plaintiff

By:

 

Ny,
Anne Seelig, Esq. U)
